Citation Nr: 0841001	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died in May 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen the claim of 
service connection for the veteran's cause of death.  The 
January 2004, June 2004, and October 2004 rating decisions 
continued to decline to reopen this claim.  The appellant, 
the veteran's surviving spouse, has perfected an appeal.


FINDINGS OF FACT

1.	In an unappealed November 1988 rating decision, rating 
decision, the RO denied service connection for the cause 
of the veteran's death.

2.	The evidence added to the claims file since that decision 
does not raise the possibility of substantiating this 
claim.


CONCLUSIONS OF LAW

1.	The November 1988 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has not submitted new and material evidence 
and so the cause of death claim cannot be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In this case, the veteran 
received notice of the VCAA in April 2003 and May 2003 
letters.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against reopening the appellant's claims, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new and material 
evidence" as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case - including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

In this case, a September 2003 letter informed the appellant:

You were previously denied death benefits and were 
told of the decision in a letter dated 01-16-2003.  
If you would like to have us reconsider your claim 
for death benefits you need to submit new and 
material evidence.  Please send this office new and 
material evidence to reopen the disallowed claim.  
New and material evidence means evidence that was 
not previously submitted and which bears directly 
and substantially upon the claim.  This evidence 
cannot be repetitive or cumulative and must by 
itself (or in conjunction with other previously 
submitted evidence) be significant enough to 
warrant reconsideration of a claim.  The evidence 
must also establish service connection for cause of 
death, and it must show that the condition caused 
the veteran's death and had its onset in service or 
was permanently aggravated by military service.  
This evidence should include treatment records 
showing when the veteran was first treated for this 
condition either during or after service.

The letter continues to ask for the names and addresses of 
health care providers who would be able to provide medical 
evidence in support of this claim.  Additionally, the March 
2004 letter informed the appellant:

You were previously denied service-connected 
compensation for service-connected death and were 
notified of the decision in a letter dated January 
29, 2004.

Your husband's treatment at Richmond VA Hospital on 
August 19, 1947 is already a matter of record.  
This occurred two years after his release from 
service.

In order for us to reconsider this issue, you must 
submit new and material evidence to show that the 
condition was incurred in or aggravated by your 
[husband's] active military service.  New evidence 
is evidence that has not previously been 
considered.  Evidence that is merely cumulative and 
tends to reinforce a previously well-established 
point is not considered new.  Material evidence is 
evidence that is relevant to the issue of service 
connection.

To be considered relevant, records should show 
treatment and/or diagnosis of brain tumor during 
active service or within one year of discharge.  
(emphasis in original).

This letter asked the appellant for the names and addresses 
of health care providers who treated the veteran within one 
year following his discharge from service.  The Board finds 
these to letters to be in substantial compliance with the 
requirements of Kent.

Furthermore, VA has a duty under the VCAA to assist a 
claimant, however, the Board notes that VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material evidence 
and, therefore, does not apply to this claim.  38 U.S.C.A. 
§ 5103A.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


The Old Evidence

At the time of the November 1988 rating decision, the 
evidence of record consisted of service treatment records, VA 
medical records, the veteran's death certificate (which 
states that the veteran died in May 1965 from astrocytoma, a 
brain tumor), and the veteran's own claims file showing that, 
at the time of death, he was service-connected for sinusitis 
and was receiving a non-service-connected pension for 
astrocytoma.

That rating decision denied the claim, because it was not 
shown that the veteran's cause of death was related to his 
military service.  Therefore, the discussion of new and 
material evidence will be focused on that issue.

The Additional Evidence

Evidence received since November 1988 consists of several 
letters from the appellant (dated October 2002, April 2003, 
May 2003, September 2003, February 2004, March 2004, April 
2004, July 2004, October 2004, December 2004, and March 2005) 
in which she contends that the veteran's in-service sinus 
surgery was related to his later brain tumor.  While these 
letters satisfy the newness requirement, they fail to satisfy 
the material requirement insofar as they do not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  It is well established that lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App.492, 494 (1992).  The 
appellant has not submitted competent medical evidence that 
there is a link between the veteran's military service and 
his cause of death, listed on his death certificate as a 
brain tumor (astrocytoma).

Consequently, because there is no competent evidence which 
establishes that the veteran's cause of death was related to 
his military service, the new evidence does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
appellant's attempt to reopen her claim of entitlement to 
service connection for cause of death is unsuccessful.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for cause of death.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


